Title: To Thomas Jefferson from Isaac Story, 20 August 1802
From: Story, Isaac
To: Jefferson, Thomas


          
            Most respected Sire,
            Boston Augst. 20th. 1802
          
          When I received your Commission, I was fully sensible; that I should retain the exercise of it; during your pleasure, & no longer.
          When therefore I received your letter on the 18th. of this month, desiring my resignation, as the Commission was designed for another Story, I immediatly sat down, & penned my resignation, as was in duty bound.
          But I couched it in such terms as to leave an opening to be re instated, if it should be agreeable to your Excellency. I did not know, when you found that Joseph Story was not my son, & that Mr. Dane had declined accepting the Commission of Bankruptcy, as has been publickly announced, you might alter your determination. Though not brought up a Lawyer or Merchant, I have considerable acquaintance with both Law & Merchandize; & I think that I thoroughly understand the Bankrupt law.—
          It is unfortunate for me, that my letter of Thanks should produce the destruction of my Commission. A grateful mind always appeared to me to be a great ornament to human nature. But if ye suffer for well-doing, says the Apostle, happy are ye. I hope it will operate for my benefit. If I am an Enthusiast in any thing, it is in the governing providence of God, for I am firmly persuaded that all things shall work together for good to the virtuous & grateful.
          I afterwards applied for some civil employment, for though above want, I am not above business. A state of Indolence is disagreeable to my active mind. And understanding that there was a vacancy at Newbury-Port, I applied for the Collector’s place; and accordingly waited upon the honble. Elbridge Gerry Esqr. yesterday for his recommendation. His answer was, that if it depended upon his fiat, I should have the office that moment, in the room of Colo. Lyman
   * who was supposed gone to Europe
; but he was so wounded by the situation of his brother, he could not think of writing to Government on any other Subject, until he had ascertained, whether he had lost his influence, or not. I also called at the house of the Honble. William Eustis Esqr., but found him gone out of Town.
          I can not but cherish a hope, that I shall be remembered, when a suitable opening presents, if I fail of this appointment.—
          Please to accept the homage of my most profound respects
          
            Isaac Story
          
        